SCHEDULE A to the Operating Expenses Limitation Agreement (as amended on June 20, 2014 to add the Shenkman Floating Rate High Income Fund) Advisors Series Trust Fund and Share Class Operating Expense Limit as a Percentage of Average Daily Net Assets Shenkman Short Duration High Income Fund Class A Class C Class F Institutional Class 1.00% 1.75% 0.75% 0.65% Shenkman Floating Rate High Income Fund Institutional Class 0.54% ADVISORS SERIES TRUST SHENKMAN CAPITAL MANAGEMENT, INC. on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Mark R. Shenkman Name: Douglas G. Hess Name: Mark R. Shenkman Title:President Title: President Shenkman
